DETAILED ACTIONStatus of Claims
The present application is being examined under the pre-AIA  first to invent provisions. This communication is in response to a Terminal Disclaimer filed December 3, 2021. Claims 2-25 are pending.  All pending claims are examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Per Applicant’s Attorney claim 1 is cancelled.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.	(Cancelled)
2.	(Currently Amended)	A non-transitory computer readable medium having stored therein instructions executable by a processor, including instructions executable to:
receive by a strategy processing component of a computing device a definition for a trading strategy, wherein the trading strategy includes a first tradeable object and a second tradeable object, wherein the strategy processing component is in communication with a market data processing component of the computing device and a lean level support processing component of the computing device;
receive by the market data processing component of the computing device from a first electronic exchange market data for the first tradeable object and a second electronic 
receive by the strategy processing component of the computing device a desired strategy price;
determine a support value for a price level based on the received desired strategy price, wherein the instructions to determine the support value include instructions executable to:
iteratively determine by the lean level support processing component of the computing device, in response to determining that a first determined support value for a first price level does not satisfy a desired support value, the support value for a price level of the plurality of price levels at the second electronic exchange for the second tradeable object,
wherein the iteratively determining starts at the inside market price level at the second electronic exchange; and
subsequently consider each price level away from the inside market price level at the second electronic exchange until the determined support value for a first price level satisfies a desired support value,
wherein the support value for each price level considered is determined based on a number of orders at the price level, wherein the support value is a value representing a level of risk associated with leaning on the price level;
determine by the strategy processing component of the computing device a lean level based on the determined support value; and
send by the strategy processing component of the computing device a first order message for the first tradeable object at a first price to the electronic exchange, wherein the first price is based on the definition for the trading strategy, the desired strategy price, and the determined lean level.
3.	(Currently Amended)	The non-transitory computer readable medium of claim 2, wherein the support value for a considered price level is determined based on the quantity available at the considered price level.
non-transitory computer readable medium of claim 3, wherein the support value for a considered price level is determined based on a desired lean level quantity, wherein the desired lean level quantity is based on the definition for the trading strategy and a desired strategy quantity.
5.	(Currently Amended)	The non-transitory e computer readable medium of claim 4, wherein the support value for a considered price level is determined to be a no support value when the desired lean level quantity is greater than a pre-determined percentage of the quantity available at the considered price level.
6.	(Currently Amended)	The non-transitory computer readable medium of claim 2, wherein the support value for a considered price level is determined based on the quantity available at a second price level of the plurality of price levels for the second tradeable object, wherein the second price level is different from the considered price level.
7.	(Currently Amended)	The non-transitory computer readable medium of claim 6, wherein the second price level is a subsequent price level away from the inside market from the considered price level.
8.	(Currently Amended)	The non-transitory computer readable medium of claim 6, wherein the support value for a considered price level is determined to be a no support value when the second price level has no quantity available.
9.	(Currently Amended)	The non-transitory computer readable medium of claim 6, wherein the support value for a considered price level is determined to be a weak support value when the second price level has no quantity available.
10.	(Currently Amended)	The non-transitory computer readable medium of claim 6, wherein the support value for a considered price level is determined based on a number of orders at the second price level.
11.	(Currently Amended)	The non-transitory computer readable medium of claim 6, further including instructions executable to:

12.	(Currently Amended)	The non-transitory computer readable medium of claim 11, wherein the second price level is determined to have low quantity available based on a predetermined threshold.
13.	(Currently Amended)	The non-transitory computer readable medium of claim 11, wherein the second price level is determined to have low quantity available based on a desired lean level quantity, wherein the desired level quantity is based on the definition for the trading strategy and a desired strategy quantity.
14.	(Currently Amended)	The non-transitory computer readable medium of claim 11, wherein the support value for a considered price level is determined to be a no support value when the second price level has low quantity available.
15.	(Currently Amended)	The non-transitory computer readable medium of claim 11, wherein the support value for a considered price level is determined to be a weak support value when the second price level has low quantity available.
16.	(Currently Amended)	The non-transitory computer readable medium of claim 2, wherein the support value for a considered price level is determined based on the quantity available at a two or more price levels in the plurality of price levels for the second tradeable object, wherein the two or more price levels are different from the considered price level.
17.	(Currently Amended)	The non-transitory computer readable medium of claim 16, wherein the two or more price levels are subsequent price levels to the considered price level away from the inside market.
18.	(Currently Amended)	The non-transitory computer readable medium of claim 2, wherein the support value for a considered price level is determined based on a desired lean level quantity, wherein the desired lean level quantity is based on the definition for the trading strategy and a desired strategy quantity.
non-transitory computer readable medium of claim 2, wherein the number of orders is included in the received market data.
20.	(Currently Amended)	The non-transitory computer readable medium of claim 2, wherein the number of orders is estimated.
21.	(Currently Amended)	The non-transitory computer readable medium of claim 2, wherein support values for two or more price levels in the plurality of price levels for the second tradeable object are determined, wherein the two or more price levels include the first price level.
22.	(Currently Amended)	The non-transitory computer readable medium of claim 21, wherein the lean level is determined based on the determined support values for the two or more price levels.
23.	(Currently Amended)	The non-transitory computer readable medium of claim 2, wherein the lean level is determined based on a desired lean level quantity, wherein the desired lean level quantity is based on the definition for the trading strategy and a desired strategy quantity.
24.	(Currently Amended)	The non-transitory computer readable medium of claim 2, wherein the lean level is determined based on at least one of a lean multiplier value and a lean base value.
25.	(Currently Amended)	The non-transitory computer readable medium of claim 24, wherein at least one of the lean multiplier value and the lean base value is determined based on the determined support value.






Allowable Subject Matter
Claims 2-25 are pending 
Claims 2-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 2, taken either individually or in combination with other prior art of record fails to teach or render obvious the invention as claimed as follows:
2.	(Currently Amended)	A non-transitory computer readable medium having stored therein instructions executable by a processor, including instructions executable to:
receive by a strategy processing component of a computing device a definition for a trading strategy, wherein the trading strategy includes a first tradeable object and a second tradeable object, wherein the strategy processing component is in communication with a market data processing component of the computing device and a lean level support processing component of the computing device;
receive by the market data processing component of the computing device from a first electronic exchange market data for the first tradeable object and a second electronic exchange for the second tradeable object, wherein the market data for the second tradeable object includes information about quantity available at each of a plurality of price levels for the second tradeable object;
receive by the strategy processing component of the computing device a desired strategy price;
determine a support value for a price level based on the received desired strategy price, wherein the instructions to determine the support value include instructions executable to:
iteratively determine by the lean level support processing component of the computing device, in response to determining that a first determined support value for a first price level does not satisfy a desired support value, the support value for a price level of the plurality of price levels at the second electronic exchange for the second tradeable object,
wherein the iteratively determining starts at the inside market price level at the second electronic exchange; and
subsequently consider each price level away from the inside market price level at the second electronic exchange until the determined support value for a first price level satisfies a desired support value,
wherein the support value for each price level considered is determined based on a number of orders at the price level, wherein the support value is a value representing a level of risk associated with leaning on the price level;
determine by the strategy processing component of the computing device a lean level based on the determined support value; and
send by the strategy processing component of the computing device a first order message for the first tradeable object at a first price to the electronic exchange, wherein the first price is based on the definition for the trading strategy, the desired strategy price, and the determined lean level.
The cited references taken either individually or in combination with other prior art of record fails to teach (emphasis added)                    iteratively determine by the lean level support processing component of the                      computing device, in response to determining that a first determined support value for a first price level does not satisfy a desired support value, the support value for a price level of the plurality of price levels at the second electronic exchange for the second tradeable object, wherein the iteratively determining starts at the inside market price level at the second electronic exchange; and subsequently consider each price level away from the inside market price level at the second electronic exchange until the determined support value for a first price level satisfies a desired support value, wherein the support value for each price level considered is determined based on a number of orders at the price level, wherein the support value is a value representing a level of risk associated with leaning on the price level; determine by the strategy processing component of the computing device a lean level based on the determined support value; and send by the strategy processing component of the computing device a first order message for the first tradeable object at a first price to the electronic exchange, wherein the first price is based on the definition for the trading strategy, the desired strategy price, and the determined lean level.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696